Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as amended are deemed to be free of the prior art.  The closest prior art is Kovalic et al. (US 20070044171 A1), which teaches a polynucleotide encoding a polypeptide with approximately 89% identity to the instant SEQ ID NO:575, and a generic method of expressing the polynucleotide in plants to produce transgenic plants with a wide variety of potential phenotypes.  (Examiner recognizes that the sequence identity of 92% as cited in the non-final relative to SEQ ID NO:36607 of Kovalic et al. was incorrect – the sequences shared only 92% similarity, not identity).  Kovalic et al. does not teach or disclose sequences that encode a polypeptide with more than 89% identity to SEQ ID NO:575 and other such sequences do not appear to have been present in the prior art.  Further, while most of the tens of thousands of sequences of Kovalic et al. have some potential biochemical or physiological function associated with them in the mega table, SEQ ID NO:36607 of Kovalic et al. has no entry of any kind.  Given that the prior art teaches no physiological function associated with expression of TOM6 polypeptides (of which SEQ ID NO:575 and Kovalic SEQ ID NO:36607 appear to be homologs), selecting for the recited traits in Claims 9 and 10, for example, would not have been obvious in view of the teachings of the prior art.  The claims are interpreted as requiring a polypeptide comprising a sequence having the recited identities across the full length of SEQ ID NO:575.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES LOGSDON/Examiner, Art Unit 1662